Exhibit 10.2

AXIS CAPITAL HOLDINGS LIMITED 2013 EXECUTIVE ANNUAL INCENTIVE PLAN

AXIS Capital Holdings Limited (the “Company”) has established the AXIS Capital
Holdings Limited 2013 Executive Annual Incentive Plan (the “Plan”) to enable
eligible employees of the Company and its subsidiaries to share in the success
of the Company through the grant of cash incentive bonus awards. The terms of
the Plan are as set forth herein.

 

  1. Eligibility. Any Executive Committee Member who is employed by the Company
or one of its subsidiaries shall be entitled to an annual allocation from the
bonus pool (as defined in Section 2) and shall be a “Participant” in the Plan
from and after January 1, 2013.

 

  2. Target Incentive Allocation. Each Participant’s annual “Target Allocation”
shall be based on the Participant’s base salary multiplied by their annual
incentive target percentage, as set forth in their respective employment
agreement or offer letter. This Target Allocation will then be adjusted as
described in Section 3 below.

 

  3. Adjustment to Target Incentive Allocation. The “Adjustment to Target
Incentive Allocation,” represents an adjustment to the Target Incentive
Allocation in order to determine the final payment and is based on (i) the
Company’s satisfaction of performance targets related to: (a) 12-month growth in
diluted book value per common share as compared to the Company’s peers (measured
as of September 30th of each respective year) and (b) annual operating return on
average common equity, in both cases as established by the Compensation
Committee of the Company’s Board of Directors (the “Committee”), and (ii) the
achievement by the Participant of individualized, non-financial performance
metrics as determined annually by the Chief Executive Officer. In determining
the Adjustment to Target Incentive Allocation, for all Participant’s other than
the Chief Executive Officer, the Company financial metrics described in
(i) above are weighted at 80%, while the individual non-financial performance
metric described in (ii) is weighted at 20%. For the Chief Executive Officer,
the Company financial metrics are weighted at 85%, with the individual
non-financial metric weighted at 15%. The Adjustment to Target Incentive
Allocation will be multiplied by the Target Incentive Allocation to determine
final incentive allocation for the fiscal year.

 

  4. Payment. Each Participant’s final payment shall be paid in the calendar
year following the applicable fiscal performance year of the Company, after the
amount has been determined by the Committee. If a Participant’s employment with
the Company and its subsidiaries terminates prior to the payment date for any
reason, such Participant’s eligibility under the Plan shall cease and the final
payment shall be forfeited as of the termination date and the Participant shall
have no further rights to payments under the Plan, except to the extent of any
contractual obligation to the Participant made by the Company or any of its
subsidiaries.

 

  5. Clawback. Any incentive compensation award hereunder is subject to
recoupment, at the Committee’s discretion, under the Company’s executive
compensation recoupment, or “clawback,” policy.

 

  6. Interpretation of Plan. The Committee shall have the authority to
administer the Plan, to conclusively make all determinations under the Plan and
to interpret the Plan. Any such determinations or interpretations made by the
Committee shall be binding on all persons.

 

  7. Governing Law. The Plan shall be governed by the laws of Bermuda.



--------------------------------------------------------------------------------

8. No Guarantee of Continued Employment. Nothing in the Plan shall interfere
with, or limit in any way, the right of the Company or any of its subsidiaries
to terminate any employee’s employment at any time, nor shall it confer upon any
Participant any right to continue in the employ of the Company or any of its
subsidiaries. For purposes of the Plan, temporary absence from employment
because of illness, vacation, approved leaves of absence and transfers of
employment among the Company and its subsidiaries shall not be considered to
terminate an employee’s employment.

 

9. Successors. All obligations of the Company under the Plan shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect merger, consolidation, purchase of all or
substantially all of the business and/or assets of the Company or otherwise.

 

10. Amendment and Termination. This Plan may be amended or terminated at any
time by the Committee.